UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4618


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVE ROHAN SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:05-cr-00074-D-1)


Submitted:   July 28, 2014                 Decided:   August 6, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W.H. Paramore, III, W.H. PARAMORE, III, P.C., Jacksonville,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve Rohan Smith appeals his sentence of forty-eight

months’ imprisonment imposed upon revocation of his supervised

release.        Smith’s       counsel      has      filed    a     brief    pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the sentence imposed is plainly unreasonable.                        Smith was advised

of his right to file a pro se supplemental brief, but he did not

file one.    The government did not file a brief.                     We affirm.

            We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory maximum and not

plainly unreasonable.              United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).             We first consider whether the sentence

is procedurally or substantively unreasonable.                        Id. at 438.        In

this    initial    inquiry,         we    take      a     more    deferential    posture

concerning issues of fact and the exercise of discretion than

reasonableness          review      for    Guidelines            sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                            Only if

we find the sentence unreasonable must we decide whether it is

plainly so.       Id. at 657; see also United States v. Bennett, 698

F.3d 194, 200 (4th Cir. 2012), cert. denied, 133 S. Ct. 1506

(2013).     While a district court must explain its sentence, the

court   “need     not    be   as    detailed        or    specific   when     imposing    a

revocation      sentence           as     it       must     be     when     imposing      a

                                               2
post-conviction sentence.”             United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).

             “A district court has broad discretion when imposing a

sentence      upon    revocation       of         supervised      release.”         United

States v.     Webb,     738     F.3d     638,       640    (4th    Cir.    2013).        In

exercising such discretion the court “is guided by the Chapter

Seven policy statements in the federal Guidelines manual, as

well as the statutory factors applicable to revocation sentences

under 18 U.S.C. §§ 3553(a), 3583(e).”                        Id. at 641.          “Chapter

Seven instructs that, in fashioning a revocation sentence, ‘the

court should sanction primarily the defendant’s breach of trust,

while taking into account, to a limited degree, the seriousness

of   the    underlying       violation      and     the    criminal     history    of   the

violator.’”        Id. (quoting U.S. Sentencing Guidelines Manual ch.

7, pt. A(3)(b) (2012)).

             The record reflects that in imposing the sentence, the

district court properly focused on Smith’s breach of trust.                             The

court      also    cited     the    need     for     deterrence,        considered      the

applicable        sentencing       factors,       and     adequately      explained     the

chosen sentence, which was within the statutory maximum.                                 We

therefore         conclude     that        the      sentence      was      not    plainly

unreasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                              3
appeal.       We   therefore      affirm    the    district      court’s       judgment.

This court requires that counsel inform Smith, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Smith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may      move    in    this   court     for   leave    to     withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Smith.            We dispense with oral argument because the

facts   and    legal      contentions      are    adequately     presented       in    the

materials     before      this    court    and    argument      would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                            4